COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00171-CV


The Town of Annetta South, Texas;          §    From the 415th District Court
Gerhard Kleinschmidt; James
Ablowich; Phillip Kuntz; and David         §    of Parker County (CV11-0220)
Goolsby
                                           §    September 25, 2014
v.
                                           §    Opinion by Justice Walker

Seadrift Development, L.P.                 §    Dissent by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants The Town of Annetta South, Texas;

Gerhard Kleinschmidt; James Ablowich; Phillip Kuntz; and David Goolsby shall

pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker__________________
                                          Justice Sue Walker